                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 PMI NEBRASKA, LLC                             )            Case No.: 4:18-CV-3126
                                               )
                Plaintiff / Counterclaim       )
                Defendant,                     )
                                               )
        vs.                                    )             PROTECTIVE ORDER
                                               )
 DAVID NORDHUES, an individual,                )
 CHRIS GOLICK, an individual, and              )
 PRECISION AG CONSTRUCTION,                    )
 LLC, a Nebraska Limited Liability             )
 Company,                                      )
                                               )
               Defendants / Counterclaim       )
               Plaintiffs,                     )
                                               )
         vs.                                   )
                                               )
                                               )
 COLIN MCCLURE, an individual,                 )
                                               )
                Counterclaim Defendant.        )

       This matter is before the Court on the parties’ Joint Motion and Stipulation for Protective
Order. (Filing No. 35.) Having considered the matter, a protective order is entered as follows:

        1.     Confidential Information. “Confidential Information” as used herein means
confidential, proprietary, and trade secret information as designated by the parties, and other
unpublished and confidential information relating to the parties. Such information may include
any type or classification of information which is designated as “Confidential Information” by the
supplying party, whether revealed during a hearing, deposition, in a document, in an interrogatory
answer, or otherwise. “Document” as used herein refers to any written, graphic, or electronic
information, no matter how produced, recorded, stored or reproduced and includes recordings or
other electronically stored data, together with the programming instructions and other written
material necessary to understand such recordings and data. In designating information as
Confidential Information the supplying party will make such designation only as to that
information which that party in good faith believes to be confidential. All documents and every
portion thereof designated as “Confidential Information” shall constitute confidential information
for the purposes of this Order and shall be used by the receiving party only for the preparation for
and conduct of proceedings herein and not for any business or other purpose whatsoever.

        2.      Qualified Recipients. For the purposes of this Order, and subject to the provisions
of this paragraph, the persons authorized to receive “Confidential Information” (hereinafter
“qualified recipient”) shall include only:
   a) The named parties, employees, members, managers and in-house legal counsel, of the
      parties and of JEMR, Inc., which entity is the sole member of PMI Nebraska, LLC;

   b) Legal counsel representing the parties, and members of the paralegal, secretarial, or clerical
      staff who are employed by, retained by, or assisting such counsel;

   c) The Court, court reporters who take and transcribe testimony, as well as necessary law
      clerks and administrative assistants;

   d) Consulting or testifying expert witnesses who assist counsel in the preparation of this case;

   e) Any mediator retained by the parties in an effort to mediate and/or settle the claims made
      in this action;

   f) Any assistant, paralegal, stenographic, secretarial or clerical personnel employed by,
      retained by, or assisting a qualified person in this case;

   g) Any other persons agreed to by the parties in writing, either as to all or any confidential
      information in this case.

Except as provided herein, Confidential Information produced in this case shall be disclosed by
the receiving party and by the Court only to Qualified Persons who shall have read this Protective
Order. A party’s attorney may distribute or share Confidential Information protected by this
Protective Order with the Qualified Recipients identified in Paragraph 2 (a), (d) and (e) herein only
after the attorney has received a signed Non-Disclosure Agreement in the form of “Exhibit A”
(attached hereto) from the person receiving the information or documents designated as
Confidential Information; Confidential Information shall be disclosed and used solely to assist in
the prosecution or defense of this action and not for any other purpose. Provided, however, that
nothing herein shall prevent disclosure beyond the terms of this Protective Order if the party
claiming confidentiality consents in writing to such disclosure. Requests by a party to disclose
Confidential Information which would otherwise be in violation of the terms of this Protective
Order shall be made in writing.

         3.      Maintenance of Confidentiality. Confidential information shall be maintained
confidentially by each qualified recipient to whom it is disclosed, shall be used only for purposes
of this action, and shall not be disclosed to any person who is not a qualified recipient. Each party,
the Court, each qualified recipient, and all counsel representing any party, shall use their best
efforts to maintain all produced confidential information in such a manner as to prevent access,
including at depositions, hearings, and trial, by individuals who are not qualified recipients.

        4.     Copies. Confidential information shall not be copied or otherwise reproduced by
the receiving party (except for transmission to qualified recipients) without the written permission
of the producing party, or, in the alternative, by further Order of the Court. However, nothing
herein shall restrict a qualified recipient from making working copies, abstracts, digests, and
analyses of confidential information which shall be maintained confidentially as Confidential
Information under the terms of this Order.



                                                  2
        5.      Filing Confidential Information. All documents of any nature including, but not
limited to, index of evidence, briefs, motions, memoranda, transcripts, and the like, that are filed
with the Court for any purpose and that contain confidential information shall be filed in
accordance with NEGenR 1.3(a)(1)(B) as appropriate for restricted or sealed documents.

        6.      Depositions. The following procedures shall be followed at all depositions to
protect the integrity of all confidential information:

   a) Only qualified recipients may be present at a deposition in which confidential information
      is disclosed or discussed.

   b) All testimony elicited during a deposition at which confidential information is disclosed or
      discussed is deemed to be confidential information and the deposition transcript shall be
      designated as confidential information.

   c) Material designated as confidential may be used at a nonparty deposition
      only if necessary to the testimony of the witness and after a written request as set forth in
      this Protective Order, which permission to use shall not be unreasonable withheld;

   d) During a deposition, a confidential designation may be made at any time
      when counsel reasonably believes that testimony regarding confidential information is
      about to be provided, or alternatively, has been provided. If a party fails to designate
      deposition testimony as confidential during a deposition, counsel shall nevertheless have
      ten (10) days following receipt of the deposition transcript to designate the transcript as
      confidential.

        7.      Trial and Court Proceedings. Prior to the trial of this action and hearings in which
the parties anticipate Confidential Information will be discussed and/or offered as evidence, the
attorneys for the parties shall meet and attempt to agree on an appropriate proposed order to submit
to the Court regarding the confidential status, if any, to be afforded documents, testimony or other
information disclosed during the course of the trial.

        8.      Return or Destruction of Documents. Upon final termination of this proceeding,
including all appeals, each Qualified Recipient shall at its option destroy or return to the producing
party all original materials produced and designated as confidential information, and shall destroy,
in whatever form stored or reproduced, all other materials including, but not limited to, pleadings,
correspondence, memoranda, notes and other work product materials that contain or refer to
Confidential Information. This Protective Order shall survive the final termination of this action,
and shall be binding on the parties, their legal counsel, and qualified recipients at all times in the
future.

        9.     Modification. This Order is entered without prejudice to the right of any party to
apply to the Court for any additional protective order, or to relax or rescind any restrictions
imposed by this Protective Order when convenience or necessity requires. The existence of this
Protective Order shall not be used by any party as a basis for discovery that is not otherwise proper
under applicable law and rules of discovery. Inadvertent production by a party or third party of
privileged discovery material is not intended to waive any applicable privilege. A party notified
by another party or third party of inadvertent production of Confidential Information and/or

                                                  3
privileged material will return all copies of such material to the party claiming the privilege within
seven (7) days of the receipt of the notification of the inadvertent disclosure. If the receiving party
disputes the claim of privilege or the claim the disclosure was inadvertent, the burden is on the
receiving party to seek a ruling from the Court on the applicability of the privilege before the
materials can be used in any way. In the event of a dispute about the applicability of a privilege,
the material shall be treated as Confidential Information under the terms of this Protective Order
pending the resolution of the dispute.

         10.    Additional Parties to Litigation. In the event additional parties join or are joined in
this action, they shall not have access to Confidential Information until the newly joined party, by
its counsel has executed and, at the request of any party, filed with the Court, its agreement to be
fully bound by this Stipulated Order.

       IT IS SO ORDERED this 7th day of January, 2019.

                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge




                                                  4
                               NON-DISCLOSURE AGREEMENT

        I hereby acknowledge that I have received, read, and understand the terms and conditions
of the Stipulation between the parties and Protective Order entered by the Court in the litigation
captioned PMI Nebraska, LLC v. Precision Ag Construction, LLC, et.al. (“The Litigation”). I
understand the terms thereof and consent to be bound by such terms.

        Further, by executing this Non-Disclosure Agreement, I hereby consent to the jurisdiction
of the United States District Court for the District of Nebraska, for the limited purpose of enforcing
the terms of the Protective Order.

        I understand that I may come into contact with information and/or documents which
constitute trade secrets, proprietary information, confidential commercial information, financial
and/or personal information, and/or other Confidential Information in the Litigation.

        I agree to maintain the confidentiality of all such information and documents that are
designated as “Confidential Information.” In furtherance of this agreement, I agree to not share or
discuss, disclose, describe, or distribute any such designated information and/or documents I
receive with (or to) anyone else beyond the scope of necessary testimony and/or consultation in
the instant legal proceedings with the parties and/or their attorneys herein, the presiding judge,
and/or the jury as may be allowed by the Court. Further, I agree to return all such designated
documents to the party that tendered such designated documents to me at the end of this litigation
including all appeals therefrom, or to destroy such designated documents without retaining any
copy or copies for myself or any other person or entity.

       I recognize that a breach of this Non-Disclosure Agreement may be punishable as a
contempt of court. All civil remedies for breach of this Non-Disclosure Agreement are specifically
reserved and are not waived by the disclosure provided for herein.

        Further, in the event of breach of this agreement, I acknowledge that the producing party
or parties may pursue all civil remedies available to them, as beneficiaries of this agreement.

AGREED BY:

_______________________
Signature

_______________________
Printed Name

_______________________
Title

_______________________
Company
                                                                                           Exhibit A



                                                  5
